FILED
                            NOT FOR PUBLICATION                              OCT 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50215

               Plaintiff - Appellee,             D.C. No. 8:09-cr-00013-DOC

    v.
                                                 MEMORANDUM *
JOSE MANUEL MENDOZA-RAMIREZ,
a.k.a. Jose Manuel Mendoza,

               Defendant - Appellant.,




                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:       HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

         Jose Manuel Mendoza-Ramirez appeals from the 57-month sentence

imposed following his guilty-plea conviction for being an illegal alien found in the

United States following deportation, in violation of 8 U.S.C. § 1326. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Mendoza-Ramirez’s counsel has filed a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
brief stating there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1065-66

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to section 1326(b). See United

States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte

to delete the reference to section 1326(b)).

      Accordingly, counsel’s motion to withdraw is GRANTED, the district

court’s judgment is AFFIRMED, and the case is REMANDED.




                                                                                 10-50215